                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 RONALD LAVON COSPER, JR.,                     )
                                               )
              Plaintiff,                       )
                                               )
 v.                                            )       No.:        3:20-CV-355-RLJ-DCP
                                               )
 TENNESSEE DEPARTMENT OF                       )
 CORRECTIONS, NORTHWEST                        )
 CORRECTIONAL COMPLEX, and                     )
 KEVIN GENOVESE,                               )
                                               )
              Defendants.                      )

                               MEMORANDUM OPINION

       This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. On

September 28, 2020, the Court entered an order allowing Plaintiff twenty-one days to

submit an amended complaint identifying a legally cognizable party [Doc. 6]. Plaintiff has

not complied with that order, and the deadline for doing so has passed. Accordingly, for

the reasons set forth below, this action will be DISMISSED pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure.

       Rule 41(b) gives this Court the authority to dismiss a case for “failure of the plaintiff

to prosecute or to comply with these rules or any order of the court.” Fed. R. Civ. P. 41(b);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines

four factors when considering dismissal under Fed. R. Civ. P. 41(b):




Case 3:20-cv-00355-RLJ-DCP Document 7 Filed 11/02/20 Page 1 of 3 PageID #: 30
              (1) whether the party’s failure is due to willfulness, bad faith,
              or fault; (2) whether the adversary was prejudiced by the
              dismissed party’s conduct; (3) whether the dismissed party was
              warned that failure to cooperate could lead to dismissal; and
              (4) whether less drastic sanctions were imposed or considered
              before dismissal was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005).

       As to the first factor, the Court finds that Plaintiff’s failure to timely comply with

the Court’s previous order was due to Plaintiff’s willfulness or fault. Specifically, it

appears that Plaintiff received the Court’s order but chose not to comply or otherwise

communicate with the Court. As to the second factor, the Court finds that Plaintiff’s failure

to comply with the Court’s order has not prejudiced Defendants, as they have not yet been

served. As to the third factor, the Court’s previous order warned Plaintiff that failure to

timely file an amended complaint would result in dismissal of this action [Doc. 6 p. 5].

Finally, as to the fourth factor, the Court finds that alternative sanctions are not warranted,

as Plaintiff has failed to comply with the Court’s clear instructions. On balance, the Court

finds that these factors support dismissal of this action under Rule 41(b).

       The Court also notes that, “while pro se litigants may be entitled to some latitude

when dealing with sophisticated legal issues, acknowledging their lack of formal training,

there is no cause for extending this margin to straightforward procedural requirements that

a layperson can comprehend as easily as a lawyer.” Jourdan v. Jabe, 951 F.2d 108, 109

(6th Cir. 1991). Nothing about Plaintiff’s pro se status prevented him from complying with

the Court’s order, and Plaintiff’s pro se status does not mitigate the balancing of factors

under Rule 41(b).


                                              2

Case 3:20-cv-00355-RLJ-DCP Document 7 Filed 11/02/20 Page 2 of 3 PageID #: 31
      Accordingly, this action will be DISMISSED for want of prosecution pursuant to

Rule 41(b). The Court CERTIFIES that any appeal from this action would not be taken

in good faith and would be totally frivolous. Fed. R. App. P. 24.



             IT IS SO ORDERED.

                                                       ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                            3

Case 3:20-cv-00355-RLJ-DCP Document 7 Filed 11/02/20 Page 3 of 3 PageID #: 32
